Citation Nr: 0425482	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to additional dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1311 
(West 2002).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from January 1947 to December 1963.  The veteran 
died on June [redacted], 1995.  The appellant is the veteran's 
surviving spouse.   

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims (VCAA) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, require VA to inform a claimant of (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide, and (4) a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  
The RO has not issued appellant a VCAA notification letter 
containing the notice requirements in section 5103(a), as 
implemented by new regulation § 3.159(b).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC) for the 
following:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that she provide 
any evidence in her possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should readjudicate the 
issue on appeal.  If the benefit 
requested is not granted to appellant's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to 
appellant's claim.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




